Name: Commission Regulation (EC) NoÃ 756/2006 of 18 May 2006 on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of May 2006 pursuant to Regulation (EC) NoÃ 638/2003
 Type: Regulation
 Subject Matter: plant product;  executive power and public service;  tariff policy;  economic geography;  international trade
 Date Published: nan

 19.5.2006 EN Official Journal of the European Union L 132/20 COMMISSION REGULATION (EC) No 756/2006 of 18 May 2006 on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of May 2006 pursuant to Regulation (EC) No 638/2003 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), Having regard to Council Regulation (EC) No 2286/2002 of 10 December 2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EC) No 1706/98 (2), Having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community (Overseas Association Decision) (3), Having regard to Commission Regulation (EC) No 638/2003 of 9 April 2003 laying down detailed rules for applying Council Regulation (EC) No 2286/2002 and Council Decision 2001/822/EC as regards the arrangements applicable to imports of rice originating in the African, Caribbean and Pacific States (ACP States) and the overseas countries and territories (OCT) (4), and in particular Article 17(2) thereof, Whereas: (1) In accordance with Article 17(2)(a) of Regulation (EC) No 638/2003, the Commission decides to what extent applications for import licences may be accepted. (2) Under Articles 3(2), 5(2) and 11(2) of Regulation (EC) No 638/2003, quantities of a tranche not covered by licence applications are carried forward to the next tranche. The quantities available may be used, where appropriate, to import products originating in other third countries, in accordance with Articles 11(3) and 13 of Regulation (EC) No 638/2003. (3) Examination of the quantities for which applications have been submitted for the May 2006 tranche shows that licences should be issued for the quantities applied for reduced, where appropriate, by the percentages not covered, fixing the quantities carried over to the subsequent tranche and the total quantities available for the various quotas, HAS ADOPTED THIS REGULATION: Article 1 1. Import licences for rice against applications submitted during the first five working days of May 2006 pursuant to Regulation (EC) No 638/2003 and notified to the Commission shall be issued for the quantities applied for reduced, where appropriate, by the percentages set out in the Annex hereto. 2. The quantities available under the May 2006 tranche, to be carried over to the following tranche, and the total quantities available for the September 2006 tranche shall be as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 19 May 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 96. Regulation as amended by Regulation (EC) No 247/2006 (OJ L 42, 14.2.2006, p. 1). (2) OJ L 348, 21.12.2002, p. 5. (3) OJ L 314, 30.11.2001, p. 1. (4) OJ L 93, 10.4.2003, p. 3. Regulation as last amended by Commission Regulation (EC) No 2120/2005 (OJ L 340, 23.12.2005, p. 22). ANNEX Reduction percentages to be applied to quantities applied for under the May 2006 tranche and quantities carried over to the subsequent tranche Origin/product Serial No Reduction percentage Quantity carried over to the September 2006 tranche (t) Total quantities available for the September 2006 tranche (t) ACP (Article 3(1) of Regulation (EC) No 638/2003)  CN codes 1006 10 21 to 1006 10 98, 1006 20 and 1006 30 09.4187 0 (1) 19 795,739 41 666 ACP (Article 5(1) of Regulation (EC) No 638/2003)  CN code 1006 40 00 09.4188 0 (1) 18 078 18 078 OCT (Article 10(1)(a) and (b) of Regulation (EC) No 638/2003)  CN code 1006 (a) Netherlands Antilles and Aruba 09.4189 0 (1) 12 448,298 20 781,298 (b) Least-developed OCT 09.4190 0 (1) 6 667 10 000 ACP + OCT (Article 13 of Regulation (EC) No 638/2003)  CN code 1006 (OCT)  CN codes 1006 10 21, 1006 10 23, 1006 10 25, 1006 10 27, 1006 10 92, 1006 10 94, 1006 10 96, 1006 10 98, 1006 20 and 1006 30 09.4191 0 (1) 4 767,115 24 562,854 (1) To be issued for the quantity in the application.